Case 17-17550        Doc 47     Filed 11/01/18     Entered 11/01/18 14:50:08          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-17550
         Thomas H Podraza
         Carol L Podraza
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/08/2017.

         2) The plan was confirmed on 11/17/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 08/24/2018.

         6) Number of months from filing to last payment: 14.

         7) Number of months case was pending: 17.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $9,080.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-17550       Doc 47      Filed 11/01/18    Entered 11/01/18 14:50:08                 Desc         Page 2
                                                 of 4



 Receipts:

         Total paid by or on behalf of the debtor             $5,487.67
         Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                    $5,487.67


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $2,579.63
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                       $310.90
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $2,890.53

 Attorney fees paid and disclosed by debtor:                   $0.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal      Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 COMED LEGAL REVENUE RECOVERY Unsecured        3,502.00       3,527.13         3,527.13           0.00       0.00
 FALLS COLLECTION SVC           Unsecured         417.00        117.00           117.00           0.00       0.00
 FALLS COLLECTION SVC           Unsecured         451.00        450.60           450.60           0.00       0.00
 ILLINOIS DEPT OF REVENUE       Priority             NA         112.31           112.31           0.00       0.00
 ILLINOIS DEPT OF REVENUE       Unsecured            NA          12.72            12.72           0.00       0.00
 INTERNAL REVENUE SERVICE       Priority       8,115.44       8,115.44         8,115.44           0.00       0.00
 INTERNAL REVENUE SERVICE       Unsecured     73,890.27     73,890.27        73,890.27            0.00       0.00
 INTERNAL REVENUE SERVICE       Secured        2,000.00       2,000.00         2,000.00          50.76     93.42
 JEFFERSON CAPITAL SYSTEMS      Unsecured         521.00        521.01           521.01           0.00       0.00
 JEFFERSON CAPITAL SYSTEMS      Unsecured         896.00        896.93           896.93           0.00       0.00
 JEFFERSON CAPITAL SYSTEMS      Unsecured      1,252.00       1,252.18         1,252.18           0.00       0.00
 JEFFERSON CAPITAL SYSTEMS      Unsecured      3,535.00       3,535.18         3,535.18           0.00       0.00
 MONTGOMERY WARD                Unsecured         305.00        305.20           305.20           0.00       0.00
 NICOR GAS                      Unsecured         866.00      1,465.25         1,465.25           0.00       0.00
 PRESTIGE FINANCIAL SERVICES    Unsecured            NA     13,175.46        13,175.46            0.00       0.00
 PRESTIGE FINANCIAL SERVICES    Secured        7,000.00       7,000.00         7,000.00      2,251.71     201.25
 SANTANDER CONSUMER USA         Unsecured           0.00    13,978.64        13,978.64            0.00       0.00
 VIP PETCARE SERVICES           Unsecured         182.00           NA               NA            0.00       0.00
 NORTHSHORE CTR FOR GASTROENT Unsecured        1,830.00            NA               NA            0.00       0.00
 PROGRESSIVE UNIVERSAL INS      Unsecured         714.00           NA               NA            0.00       0.00
 RENTAL EXPRESS                 Unsecured      1,447.33            NA               NA            0.00       0.00
 SIX FLAGS GREAT AMERICA        Unsecured          83.00           NA               NA            0.00       0.00
 SIX FLAGS GREAT AMERICA        Unsecured          83.00           NA               NA            0.00       0.00
 SOCIAL SECURITY ADMINISTRATION Unsecured      9,636.20            NA               NA            0.00       0.00
 TRANSWORLD SYSTEM              Unsecured         387.00           NA               NA            0.00       0.00
 COMMONWELATH FINANCIAL         Unsecured         554.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-17550       Doc 47      Filed 11/01/18    Entered 11/01/18 14:50:08                  Desc        Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim           Claim         Claim        Principal        Int.
 Name                              Class    Scheduled        Asserted      Allowed         Paid           Paid
 EMILY ALLARD                   Unsecured         219.00             NA           NA             0.00         0.00
 AMERICAN FAMILY INSURANCE      Unsecured         771.00             NA           NA             0.00         0.00
 CAPITAL ACCOUNTS               Unsecured      1,967.00              NA           NA             0.00         0.00
 HAWTHORN SURGERY CENTER        Unsecured         503.00             NA           NA             0.00         0.00
 ILL BONE AND JOINT INSTITUTE   Unsecured         347.06             NA           NA             0.00         0.00
 ILL BONE AND JOINT INSTITUTE   Unsecured         102.73             NA           NA             0.00         0.00
 LAKE COUNTY ANIMAL CARE        Unsecured         370.00             NA           NA             0.00         0.00
 MBB                            Unsecured         123.00             NA           NA             0.00         0.00
 MBB                            Unsecured      1,485.00              NA           NA             0.00         0.00
 FIRST PREMIER BANK             Unsecured         973.00             NA           NA             0.00         0.00
 SUNTRUST BANK                  Unsecured            NA           599.46       599.46            0.00         0.00
 WASTE MANAGEMENT               Unsecured          53.00           53.57        53.57            0.00         0.00
 WESTLAKE FINANCIAL SERVICES    Unsecured           0.00            0.00         0.00            0.00         0.00


 Summary of Disbursements to Creditors:
                                                              Claim            Principal                Interest
                                                            Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00                   $0.00
       Mortgage Arrearage                                      $0.00              $0.00                   $0.00
       Debt Secured by Vehicle                             $7,000.00          $2,251.71                 $201.25
       All Other Secured                                   $2,000.00             $50.76                  $93.42
 TOTAL SECURED:                                            $9,000.00          $2,302.47                 $294.67

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00                 $0.00                $0.00
        Domestic Support Ongoing                               $0.00                 $0.00                $0.00
        All Other Priority                                 $8,227.75                 $0.00                $0.00
 TOTAL PRIORITY:                                           $8,227.75                 $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                          $113,780.60                    $0.00                $0.00


 Disbursements:

        Expenses of Administration                              $2,890.53
        Disbursements to Creditors                              $2,597.14

 TOTAL DISBURSEMENTS :                                                                           $5,487.67




UST Form 101-13-FR-S (9/1/2009)
Case 17-17550        Doc 47      Filed 11/01/18     Entered 11/01/18 14:50:08            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/31/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
